                Case 20-19836-AJC            Doc 75   Filed 02/23/21      Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                         www.flsb.uscourts.gov

In re: Marco Barrios                                             Case No.: 20-19836-AJC-
       Maria Barrios                                             Chapter 13
           Debtor(s)          /

    APPLICATION FOR COMPENSATION FOR PROFESSIONAL SERVICES
OR REIMBURSEMENT OF EXPENSES BY ATTORNEY FOR CHAPTER 13 DEBTOR

         Applicant,     Robert Sanchez, Esq. and the Law Offices of Robert Sanchez, was

retained by the debtor to serve in this bankruptcy case as attorney for debtor.             A copy

of the retainer agreement is attached as Exhibit “A”.                Pursuant to Local Rule 2016-

1(B)(2) and the “Chapter 13 Fee Guidelines”, applicant hereby requests the court to

approve compensation and reimbursement of expenses as follows:

                Total Fees Requested:                            $ 7,000.00

                Total Expenses to be Reimbursed:                 $   100.00

                Amount Received To-Date:                         $     1,470.00
                (exclusive of filing fees)

                Amount to be Paid through Plan:                  $     5,630.00

         1.     The amount requested, if allowed, will be paid in full after 14         monthly

payments under the plan.

         2.     A detailed itemization of the services rendered to date and corresponding

time entries is attached as Exhibit “B” for the pre-confirmation period from February 17,

2020 to March 23, 2021.

         3.     Applicant estimates that an additional           n/a       hours will be required to
be expended in providing legal services on behalf of the debtor(s) described below:
  n/a.
         4.     The following is a short statement of any unusual, troublesome or unique



                                               Page 1 of 3
LF-69 (rev. 12/01/09)
                Case 20-19836-AJC     Doc 75    Filed 02/23/21   Page 2 of 3




aspects of this case which resulted in or will result in more than the usual amount of
time being expended and more than the usual amount of costs being incurred:
  Debtor and counsel had detailed conversations regarding the various trustee’s
deficiency for confirmation requests. The consultations required more than the usual
time compared to other similarly situated clients and plan changes were requested. This
resulted in a few confirmation hearing continuances.
A Secured Creditor was successfully stripped down from $9,057.18 to $3,000.00 with a
reduced interest rate from 11.39% to 5.25%. This was done through an agreed order
after several negotiation discussions.
The IRS also filed a proof of claim that was objected to. Several creditors filed stale
claims that were later withdrawn through the undersigned’s efforts. The ones that did
not comply were objected to and set for hearing.
The most complicating factor was that the Debtors thought they were current on their
mortgage and were treating said mortgage outside and directly and initially disputed the
claim arrearage amount. In the end, the plan was converted a to cure and maintain plan
to provide for the cure of said arrears in full. This also resulted in having the
undersigned to vacate the wage deduction order that was previously entered.
Fees were voluntarily reduced by over $1,000.00 for this pre-confirmation period.
There are no charges in this Application for Fees for secretarial or typing time and no
charges have been added for travel time to and from the Courthouse for any of the
hearings.
        5.      The source of compensation previously paid to applicant was the initial

retainer paid by the Debtors.

        6.      Applicant has not shared or agreed to share any compensation received in

connection with the bankruptcy case with any person or entity other than a member or

regular associate of applicant’s firm. (If such a sharing arrangement exists, it should be

disclosed in this paragraph.)


                                         Page 2 of 3
LF-69 (rev. 12/01/09)
                Case 20-19836-AJC     Doc 75     Filed 02/23/21      Page 3 of 3




        WHEREFORE, Robert Sanchez, Esq. of Robert Sanchez, P.A. respectfully

requests that this court enter an order awarding the attorney's fees requested in this

application and for any other relief deemed just and proper in the circumstances.

        I HEREBY CERTIFY that I am admitted to the Bar of the United States District

Court for the Southern District of Florida and I am in compliance with the additional

qualifications to practice in this Court set forth in Local Rule 2090-1(A).

DATED: February 23, 2021


                                           Respectfully Submitted:

                                           ROBERT SANCHEZ, P.A.
                                           355 W 49th Street
                                           Hialeah, FL 33012
                                           Tel. 305-687-8008
                                           By:__/s/ Robert Sanchez, Esq.____
                                           Robert Sanchez, Esq., FBN#0442161
                                           Attorney for Debtor

cc:     Debtor(s), Marco Barrios, Maria Barrios
        466 E 56th Street,
        Hialeah, FL 33013-1344

   Chapter 13 Trustee Via CM/ECF
   Nancy K. Neidich
   PO Box 279806
   Miramar, FL 33027

   Assistant US Trustee Via CM/ECF
   51 SW 1st Avenue, #1204
   Miami, FL 33130




                                         Page 3 of 3
LF-69 (rev. 12/01/09)
